Case: 19-60763      Document: 00516393142         Page: 1    Date Filed: 07/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 13, 2022
                                   No. 19-60763                          Lyle W. Cayce
                                                                              Clerk

   Mohamed Lamin Leslie A. Gordon, also known as
   Mohamed Gordon,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A061 140 813


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Mohamed Gordon, an immigrant from Sierra Leone, was ordered
   removed from the United States in 2018 based on convictions for controlled
   substance offenses. In an effort to prevent his removal, he applied for asylum,
   statutory withholding of removal, and protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60763      Document: 00516393142           Page: 2   Date Filed: 07/13/2022




                                     No. 19-60763


   Against Torture (CAT). After both the Immigration Judge (IJ) and the Board
   of Immigration Appeals (BIA) denied Gordon’s claims, he filed a petition for
   review. We dismiss the petition in part for lack of jurisdiction and deny it in
   part.
                                          I.
           Gordon was admitted to the United States in March 2010 as a lawful
   permanent resident. In August 2018, the Department of Homeland Security
   initiated removal proceedings because Gordon committed drug crimes. At
   his removal hearing, Gordon conceded his removability but sought asylum,
   withholding of removal, and CAT relief.
           In his asylum application, Gordon stated that members of the
   Revolutionary United Front in Sierra Leone killed his father in 1994, during
   Sierra Leone’s civil war. He stated that they killed six other relatives five
   years later, and he narrowly escaped being killed himself. He submitted
   documentation regarding human rights violations and country conditions in
   Sierra Leone, and claimed that he feared harm if returned there.
           After a removal hearing, the IJ denied Gordon’s claims. Gordon
   appealed to the BIA, which also rejected his claims. As relevant to this appeal,
   the BIA found that Gordon had not established a nexus between any past
   persecution—or future fear of persecution—and a protected ground under
   the Immigration and Nationality Act (INA).
           Gordon filed a timely petition for review of the BIA’s decision.
                                         II.
           “To succeed on an application for asylum, an applicant must show
   that she is unable or unwilling to return to and avail herself of the protection
   of her home country because of persecution or a well-founded fear of
   persecution on account of race, nationality, membership in a particular social




                                          2
Case: 19-60763      Document: 00516393142           Page: 3    Date Filed: 07/13/2022




                                     No. 19-60763


   group, or political opinion.” Jaco v. Garland, 24 F.4th 395, 401 (5th Cir.
   2021) (alterations and internal quotation marks omitted); see 8 U.S.C.
   § 1101(a)(42)(A). Gordon challenges the BIA’s determination that there was
   no “nexus” between Gordon’s persecution and a protected ground—that is,
   that Gordon lacked a well-founded fear of persecution on account of one of the
   grounds in § 1101(a)(42)(A).
          The BIA dismissed Gordon’s appeal after considering and rejecting
   two of Gordon’s nexus arguments. First, the BIA considered and rejected
   Gordon’s claimed fear of persecution based on his “membership in a family-
   based particular social group by virtue of [his] relationship to his father.” The
   BIA concluded that this claim failed because Gordon’s family-based PSG was
   not cognizable under the INA. Second, the BIA considered whether Gordon
   could show a well-founded persecution on account of his membership in the
   PSG of Creole individuals. The BIA also rejected this argument, accepting
   the IJ’s conclusion that “there was no evidence in the record that Creole
   individuals suffer treatment in Sierra Leone that would amount to
   persecution.”
          In briefing before our court, Gordon waived both these claims.
   Specifically, he asserts that his PSG claims were made by different counsel
   and “abandoned on appeal.” Thus, according to Gordon, his membership in
   a PSG is “irrelevant to this appeal.” We therefore will not review the BIA’s
   PSG-related holdings. See United States v. Arviso-Mata, 442 F.3d 382, 384
   (5th Cir. 2006) (“[W]aived errors are entirely unreviewable.”).
          Gordon instead argues that the BIA erred by failing to find a nexus
   between Gordon’s fear of persecution and his father’s political opinions. But
   we lack jurisdiction to consider this claim under 8 U.S.C. § 1252(a)(2)(C).
   That provision strips our jurisdiction—except for legal and constitutional
   issues—over final orders of removal against aliens removable “by reason of




                                          3
Case: 19-60763      Document: 00516393142          Page: 4   Date Filed: 07/13/2022




                                    No. 19-60763


   having committed a criminal offense covered in [8 U.S.C. § 1182(a)(2)].”
   Ibid.; see Vazquez v. Sessions, 885 F.3d 862, 867 (5th Cir. 2018). Both Gordon
   and the Government agree that § 1252(a)(2)(C) strips our jurisdiction over
   Gordon’s factual claims because his controlled substance offenses are
   covered by 8 U.S.C. § 1182(a)(2). And whether an alien has shown a nexus
   between their fear of persecution and a protected ground is a factual question
   this court may not consider when the § 1252(a)(2)(C) bar applies. See, e.g.,
   Pierre-Paul v. Barr, 930 F.3d 684, 694 (5th Cir. 2019) (“The nexus issue,
   however, is a factual question reviewed under the substantial evidence
   standard, and, thus, an issue which this court lacks jurisdiction to entertain
   [under § 1252(a)(2)(C)].”). So we lack jurisdiction over Gordon’s only non-
   waived challenge to the BIA’s holdings regarding asylum and withholding of
   removal.
                                        III.
          Gordon also challenges the BIA’s conclusion that he is not entitled to
   relief under the CAT. An applicant for such relief must show a likelihood that
   he would be tortured if returned to his home country. Zhang v. Gonzales, 432
   F.3d 339, 344–45 (5th Cir. 2005).
          Gordon contends that the BIA erred in agreeing with the IJ that he was
   not likely to suffer torture by or with the government’s acquiescence in Sierra
   Leone. But the BIA cited evidence that the country’s civil war, during which
   Gordon’s family members and thousands of others were murdered, ended in
   2002. The BIA also relied on the IJ’s determination that Gordon did not
   claim to be politically active and had not shown that he was likely to be
   individually targeted by any person or group in Sierra Leone. Gordon has
   failed to point to evidence so compelling that no reasonable factfinder could
   conclude that he was not likely to be tortured by or with the government’s
   acquiescence in Sierra Leone. Accordingly, he has not shown that the BIA




                                         4
Case: 19-60763        Document: 00516393142         Page: 5   Date Filed: 07/13/2022




                                     No. 19-60763


   erred in denying him CAT relief. See Wang v. Holder, 569 F.3d 531, 536–37
   (5th Cir. 2009).
                                 *        *         *
          For the reasons set forth above, Gordon’s petition is DISMISSED
   in part and DENIED in part.




                                          5